Citation Nr: 0602832	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the right posterior thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty with the 
United States Marine Corp from March 1966 to December 1968.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection and a 30 
percent rating for PTSD, and granted an increased rating to 
10 percent for the residuals of a gunshot wound to the right 
posterior thigh.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2004, the RO rated the veteran's PTSD as 30 
percent disabling based largely on the results of a January 
2004 VA examination by a staff psychologist.  In its 
decision, the RO specifically discounted the weight placed on 
the significantly more severe findings identified by a 
private psychologist on the report of a December 2003 
examination.  The veteran's representative has asserted that 
a new examination is necessary to reconcile the difference 
between the VA and the private medical findings.  Recently 
submitted records show ongoing VA treatment for PTSD dated 
from May to July 2004.  These records appear to show more 
severe PTSD symptoms, and note a lower Global Assessment of 
Functioning (GAF) score.  In an April 2005 letter, a private 
psychologist from PMHCS also indicated that the veteran's 
PTSD symptoms were worsening.  A new examination is necessary 
to identify the severity of the veteran's PTSD.  

Prior to any examination, attempts should be made to obtain 
all outstanding records of pertinent medical treatment.  The 
record reveals VA and private medical records remain 
outstanding.  These include records of recent treatment the 
veteran received through PMHCS, and records of August 2004 
Vet Center treatment referred to in the recently received 
April 2005 decision by the Social Security Administration 
(SSA).  Additionally, the Board notes that while this April 
2005 SSA determination is on file, no records pertaining to 
that decision are associated with the record.  The United 
States Court of Appeals for Veterans Claims (Court) has made 
it abundantly clear that the records concerning awards of 
Social Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Prior to any examination, the RO should contact the SSA and 
attempt to obtain copies of any medical evidence used in 
reaching that decision.  

Disability due to the residuals of the veteran's service-
connected gunshot wound to the right thigh is currently rated 
10 percent under Diagnostic Code 5313 (for evaluating 
disability to Muscle Group XIII).  The veteran's 
representative asserts that the May 2003 VA examination of 
the gunshot wound residuals was inadequate for rating 
purposes, and that a new examination is in order.  The Board 
agrees.  The May 2003 VA examination made no findings as to 
whether there was intramuscular scarring, or whether the 
gunshot wound residuals cause loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  Such findings are 
necessary for proper evaluation of muscle disabilities.  See 
38 C.F.R. § 4.56.  A new examination is required to identify 
the severity of disability caused by the residuals of the 
gunshot wound.  

The veteran received a Purple Heart for the gunshot wound he 
sustained in November 1967.  He was reportedly treated for 
the gunshot wound at the 1st Medical Battalion in Da Nang; 
however, the file contains no records of treatment.  The 
records of initial treatment following a gunshot wound can 
provide important information as to the nature and severity 
of injury received.  As such, an attempt should be made to 
find any available records of initial treatment the veteran 
received for his gunshot wound to the right thigh.  Prior to 
any examination, an attempt should be made to obtain any 
records of inservice treatment for the gunshot wound.    

The veteran's representative also asserted that VA failed to 
provide the veteran with the proper notice and failed to 
comply with the duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Although it appears the April 2003 
letter was adequate, since this case is being remanded for 
other reasons, the RO should ensure that there has been full 
compliance with the VCAA.

For the reasons stated above, this matter is REMANDED for the 
following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to this claim that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Perform a detailed search of any 
available sources for medical records of 
initial treatment the veteran received at 
the 1st Medical Battalion, in Da Nang, 
Vietnam, for his November 7, 1967 gunshot 
wound to the right thigh.

3.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

4.  Obtain the veteran's VA records for 
outpatient treatment from October 2002 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

5.  Obtain the veteran's records from the 
Dearborn Vet Center for treatment from 
2002 to the present.

6.  Ask the veteran to complete a release 
authorizing VA to request his records 
from Richard J. Rizzo, Ph.D., at the 
PMHCS, and from Elaine M. Trippi, Ph.D., 
CRC. Then, ask the doctors to submit 
copies of all records relating to 
treatment of the veteran.  If any doctor 
does not do so, give the veteran an 
opportunity to obtain the records and 
submit them.

7.  After obtaining the above evidence, 
to the extent available, the RO should 
schedule the veteran for a psychiatric 
examination to ascertain the current 
severity of his PTSD.  The veteran's 
claims folder must be reviewed by the 
examiner.  The examiner should give 
particular attention to medical findings 
on prior examinations as well as to 
records of recent treatment or 
examination.  The examiner should 
describe all findings in detail, provide 
a GAF score based on PTSD, and explain 
the rationale for any opinion given.

8.  After obtaining the above evidence, 
to the extent available, the RO should 
schedule the veteran for an examination 
to determine the nature and severity of 
the residuals of the veteran's gunshot 
wound to the right thigh.  The examiner 
should review the veteran's claims 
folder, noting the prior examination 
findings.  The examiner should 
specifically identify the residual 
disability caused to the skin, muscles, 
and tissue of the right thigh and 
identify any destruction or impairment of 
tissue as well as any functional 
impairment caused by such residuals.  

9.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  In adjudicating 
the gunshot wound residuals, the RO 
should consider whether a separate rating 
is warranted for scarring.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


